DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/630,888 filed 14 January 2020. Claims 1, 2, 4-7, 9-16, 18-22 pending. Claims 3, 8, and 17 canceled.

Allowable Subject Matter
Claims 1, 2, 4-7, 9-16, 18-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
An axle disconnect apparatus, comprising: a cam cylinder having a ramp disposed in a radially outer surface thereof; a first clutch element disposed at least partially inside said cam cylinder; an intermediate shaft disposed at least partially within said first clutch element, wherein said intermediate shaft includes a splined portion in constant mesh with said first clutch element; a half shaft disposed coaxially with said intermediate shaft; a second clutch element coupled with said half shaft, wherein said first clutch element is selectively engaged with said second clutch element; and a latching mechanism whereby said cam cylinder maintains an axial position, comprising: a radial depression in said cam cylinder ramp; and a cam follower selectively disposed at least partially in said radial depression, comprising: a first end coupled with a housing; a second end at least partially disposed within said cam cylinder ramp; Page 2 of 11Application No. 16/630,888 Application Filing Date: January 14, 2020 Docket No. 1-26281/10132 AXLa bearing coupled with said cam follower second end, wherein said bearing is at least partially disposed 
Claim 15:
An axle disconnect apparatus, comprising: a cam cylinder having a ramp disposed in a radially outer surface thereof; a first clutch element disposed at least partially inside said cam cylinder; an intermediate shaft disposed at least partially within said first clutch element, wherein said intermediate shaft includes a splined portion in constant mesh with said first clutch element; a half shaft disposed coaxially with said intermediate shaft; a second clutch element coupled with said half shaft, wherein said first clutch element is selectively engaged with said second clutch element; and a latching mechanism whereby said cam cylinder maintains an axial position, comprising: a radial depression in said cam cylinder ramp; and a cam follower selectively disposed at least partially in said radial depression, wherein said cam cylinder ramp comprises a width; wherein said radial depression comprises a radially descending ramp and a radially ascending ramp disposed adjacent to said radially descending ramp;[[ and]] wherein said radially descending ramp and said radially ascending ramp extend the width of said cam cylinder ramp; and wherein said cam cylinder further comprises a first axial deceleration stage disposed at a first end of said cam 
Claim 19:
An axle disconnect apparatus, comprising: a cam cylinder having a ramp disposed in a radially outer surface thereof; a first clutch element disposed at least partially inside said cam cylinder; an intermediate shaft disposed at least partially within said first clutch element, wherein said intermediate shaft includes a splined portion in constant mesh with said first clutch element; Page 7 of 11Application No. 16/630,888 Application Filing Date: January 14, 2020 Docket No. 1-26281/10132 AXLa half shaft disposed coaxially with said intermediate shaft; a second clutch element coupled with said half shaft, wherein said first clutch element is selectively engaged with said second clutch element; and a latching mechanism whereby said cam cylinder maintains an axial position, comprising: a radial depression in said cam cylinder ramp; and a cam follower selectively disposed at least partially in said radial depression, wherein said cam follower comprises a biasing member disposed between a housing and a portion of said cam follower for pressing the cam follower into said radial depression.
Regarding claims 1, 15, and 19, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims include previously objected to claims that are now in independent form. These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 27 October 2021 with respect to pages 10 and 11 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 17 has been withdrawn

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659